
	
		I
		112th CONGRESS
		2d Session
		H. R. 5049
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Duncan of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain sector molds
		  and tooling.
	
	
		1.Certain sector molds and
			 tooling
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sector molds and tooling certified for use in production of
						very large radial, “earthmover” tires, designed for off-the-highway use,
						primarily in commercial mining and oil sands extraction operations tires
						(provided for in subheading 8480.79.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
